--------------------------------------------------------------------------------

Exhibit 10.1
 
2013 EQUITY INCENTIVE PLAN
 
1.             Purpose; Eligibility.


1.1           General Purpose.  The name of this plan is the BioTime Acquisition
Corporation 2013 Equity Incentive Plan (the “Plan”).  The purposes of the Plan
are to (a) enable the Company, to attract and retain the types of Employees,
Consultants and Directors who will contribute to the Company’s long range
success; (b) provide incentives that align the interests of Employees,
Consultants and Directors with those of the shareholders of the Company; and (c)
promote the success of the Company’s business.


1.2           Eligible Award Recipients.  The persons eligible to receive Awards
are the Employees, Consultants and Directors of the Company.


1.3           Available Awards. Awards that may be granted under the Plan
include:  (a) Incentive Stock Options, (b) Non-qualified Stock Options, (c)
Stock Appreciation Rights, and (d) Stock Awards.
 
2.             Definitions.


“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.


“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, or a Stock
Award.


“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant.  Each Award Agreement shall be
subject to the terms and conditions of the Plan.


“BAC” means BioTime Acquisition Corporation, a Delaware corporation, and any
successor company or any parent company.


“Board” means the Board of Directors of BAC, as constituted at any time.


“Cause” means:


With respect to any Employee or Consultant:(a) If the Employee or Consultant is
a party to an employment or service agreement with the Company or its Affiliates
and such agreement provides for a definition of Cause, the definition contained
therein; or (b) If no such agreement exists, or if such agreement does not
define Cause:  (i) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Subsidiary; (ii) conduct that results in or is reasonably likely
to result in harm to the reputation or business of the Company or any of its
Affiliates; (iii) willful conversion or misappropriation of corporate funds;
(iv) gross negligence or willful misconduct with respect to the Company or an
Subsidiary; or (v) material violation of any state or federal securities law.
 

--------------------------------------------------------------------------------

With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following:(a)
malfeasance in office;(b) gross misconduct or neglect;(c) false or fraudulent
misrepresentation inducing the director’s appointment;(d) willful conversion or
misappropriation of corporate funds; or (e) repeated failure to participate in
Board meetings on a regular basis despite having received proper notice of the
meetings in advance.


The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.


“Change in Control” (a) The direct or indirect sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries, taken as a whole, to any Person that
is not a subsidiary of the Company; (b) The Incumbent Directors cease for any
reason to constitute at least a majority of the Board; (c) The date which is 10
business days prior to the consummation of a complete liquidation or dissolution
of the Company; (d) The acquisition by any Person of Beneficial Ownership of 50%
or more (on a fully diluted basis) of either (i) the then outstanding shares of
Common Stock of the Company, taking into account as outstanding for this purpose
such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock (the “Outstanding Company Common Stock”) or (ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Plan, the following acquisitions shall not constitute a Change in
Control:  (A) any acquisition by the Company or any Subsidiary, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or (e) The
consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:  (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Company”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.
 
2

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.  Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.


“Committee” means a committee of the Board appointed by the Board to administer
the Plan in accordance with Section 3.3 and Section 3.4.


“Common Stock” means (a) the Series B common stock, par value $0.0001 per share,
of BAC, or (b) the Series A common stock, par value $0.0001 per share, of BAC
after all outstanding Shares of Series B common Stock of BAC have been converted
into Series A common stock, or (c) such other securities of BAC as may be
designated by the Board or Committee from time to time in substitution thereof.


“Company” means BAC and any or all of its Subsidiaries.


“Consultant” means any individual who is engaged by the Company to render
consulting or advisory services.


“Continuous Service” means that the Participant’s service with the Company,
whether as an Employee, Consultant or Director, is not interrupted or
terminated.  The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service (such as a
change of employment from one Subsidiary to another Subsidiary), provided that
there is no interruption or termination of the Participant’s Continuous Service;
provided further that if any Award is subject to Section 409A of the Code, this
sentence shall only be given effect to the extent consistent with Section 409A
of the Code.  For example, a change in status from an Employee to a Director
will not constitute an interruption of Continuous Service.  The Board or
Committee, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted in the case of any leave of absence approved by
the Board or Committee, such as sick leave, military leave, or any other
personal or family leave of absence.


“Director” means a member of the Board.


“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code.  The
determination of whether an individual ha a Disability shall be determined by
the Board or Committee or under procedures adopted by the Board or Committee. 
Except for a determination o Disability within the meaning of Section 22(e)(3)
of the Code for purposes of an Incentive Stock Option, the Board or Committee
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company in which
a Participant participates.
 
3

--------------------------------------------------------------------------------

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.


“Employee” means any person employed by the Company; provided, that, for
purposes of determining eligibility to receive Incentive Stock Options, an
Employee shall mean an employee of the Company or a parent corporation within
the meaning of Code Section 424.  Mere service as a Director or payment of a
director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below.  If the Common Stock is listed on any national stock exchange,
inter-dealer quotation system, or over-the-counter market that reports (1) The
stock options were granted on April 1, 2015 to the Reporting Person in
connection with the Reporting Person's service on the Issuer's Board of
Directors, subject to shareholder approval of an increase in the number of
shares issuable under the Company's 2013 Equity Incentive Plan, which occurred
on July 9, 2015 prices, including without limitation, the New York Stock
Exchange, NYSE MKT, Nasdaq, or the OTC Bulletin Board, the Fair Market Value
shall be the closing price of a share of Common Stock (or if no sales were
reported the closing price on the date immediately preceding such date) as
quoted on such exchange or system on the day of determination, as reported in
the Wall Street Journal or such other source as the Board or Committee deems
reliable.  In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Board or Committee,
using such methods as the Board or Committee determines to be reasonable under
the circumstances, and such determination shall be conclusive and binding on all
persons.


“Free Standing Rights” has the meaning set forth in Section 7.1(a).


“Good Reason” means:  (a) if an Employee or Consultant is a party to an
employment or service agreement with the Company and such agreement provides for
a definition of Good Reason, the definition contained therein; or (b) if no such
agreement exists or if such agreement does not define Good Reason, the
occurrence of one or more of the following without the Participant’s express
written consent, which circumstances are not remedied by the Company within
thirty (30) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within ninety (90) days of the Participant’s knowledge of the
applicable circumstances):  (i) any material increase in the Participant’s
duties (other than by way of promotion attendant with additional
responsibilities, authority or title and an increase in salary commensurate
therewith), (ii) any material diminution of responsibilities, authority, title,
status or reporting structure; (iii) a material reduction in the Participant’s
base salary or bonus opportunity; or (iv) a geographical relocation of the
Participant’s principal office location by more than fifty (50) miles.
 
4

--------------------------------------------------------------------------------

“Grant Date” means the date on which the Board or Committee adopts a resolution,
or takes other appropriate action, expressly granting an Award to a Participant
that specifies the key terms and conditions of the Award or, if a later date is
set forth in such resolution, then such date as is set forth in such resolution.


“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.


“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.


“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.


“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.


“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.


“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.


“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3).


“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.


“Performance Goals” means one or more goals established by the Board or
Committee that must be attained by BAC or a Subsidiary, or a division, business
unit or operational unit of BAC or a Subsidiary in order for an Award to vest or
for the determination of the amount of an Award.  A Performance Goal may be
based on financial results or performance or upon the attainment of any other
goal or milestone designated b the Board or Committee such as, by way of example
only and not by way of limitation, the attainment of a specified amount of
sales, revenues, or net income, an increase in the Fair Market Value of the
Common Stock, or the commencement or successful completion of a clinical trial
of a new drug, biological product, or medical device.
 
5

--------------------------------------------------------------------------------

“Permitted Transferee” means:  (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in- law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees as may be permitted
by the Committee in its sole discretion.


“Plan” means this BioTime Acquisition Corporation 2013 Equity Incentive Plan, as
amended and/or amended and restated from time to time.


“Related Rights” has the meaning set forth in Section 7.1(a).


“Restricted Period” has the meaning set forth in Section 7.2(a).


“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


“Securities Act” means the Securities Act of 1933, as amended.


“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.


“Stock Award” means any Award granted pursuant to Section 7.2(a).


“Stock for Stock Exchange” has the meaning set forth in Section 6.4.


“Subsidiary” means (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.


“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Subsidiaries.


“Voting Securities” means any class or series of stock or other securities
entitling the holder vote for the election of Directors generally, but shall
exclude any such security that entitles the holder to designate, appoint, or
vote for the election of a minority of the Directors.
 
6

--------------------------------------------------------------------------------

3.             Administration.
 
3.1           Authority of Committee.  The Plan shall be administered by the
Board or, in the Board’s sole discretion, by a Committee.  Subject to the terms
of the Plan, the Board or Committee shall have the authority:
 
(a)        to construe and interpret the Plan and apply its provisions;


(b)        to promulgate, amend, and rescind rules and regulations relating to
the administration of the Plan;


(c)        to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;


(d)       to determine when Awards are to be granted under the Plan and the
applicable Grant Date;


(e)        from time to time to select those Participants to whom Awards shall
be granted;


(f)         to determine the number of shares of Common Stock to be made subject
to each Award;


(g)        to determine whether each Option is to be an Incentive Stock Option
or a Non-qualified Stock Option;


(h)        to prescribe the terms and conditions of each Award, including,
without limitation, the exercise price and medium of payment and vesting
provisions, and to specify the provisions of the Award Agreement relating to
such grant;


(i)         to amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting, or the term of any outstanding Award;
provided, however, that if any such amendment impairs a Participant’s rights or
increases a Participant’s obligations under his or her Award or creates or
increases a Participant’s federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant’s consent;


(j)         to determine the duration and purpose of leaves of absences which
may be granted to a Participant without constituting termination of their
employment for purposes of the Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company’s employment
policies;


(k)        to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;


(l)         to interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; and
 
7

--------------------------------------------------------------------------------

(m)       to exercise discretion to make any and all other determinations which
it determines to be necessary or advisable for the administration of the Plan.


The Board or Committee also may modify the purchase price or the exercise price
of any outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.


3.2           Decisions Final.  All decisions made by the Board or Committee
pursuant to the provisions of the Plan shall be final and binding on the Company
and the Participants.


3.3           Delegation.  The Board may delegate administration of the Plan to
a committee or committees of the Board, and the term “Committee” shall apply to
any such committee.  The Board may abolish the Committee at any time and revert
in the Board the administration of the Plan.  The members of the Committee shall
be appointed by and serve at the pleasure of the Board.  From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. 
The Committee shall act pursuant to a vote of the majority of its members or, in
the case of a Committee comprised of only two members, the unanimous consent of
its members, whether present or not, or by the written consent of the majority
of its members and minutes shall be kept of all of its meetings and copies
thereof shall be provided to the Board.  Subject to the limitations prescribed
by the Plan and the Board, the Committee may establish and follow such rules and
regulations for the conduct of its business as it may determine to be advisable.


3.4          Committee Composition.  Except as otherwise determined by the
Board, the Committee shall consist solely of two or more Non-Employee Directors
who are also Outside Directors.  The Board shall have discretion to determine
whether or not it intends to comply with the exemption requirements of Rule
16b-3 and/or Section 162(m) of the Code.  However, if the Board intends to
satisfy such exemption requirements, with respect to Awards to any “covered
employee” (as defined in Section 162(m)(3) of the Code, as interpreted by
Internal Revenue Service Notice 2007-49) and with respect to any insider subject
to Section 16 of the Exchange Act, the Committee shall be a compensation
committee of the Board that at all times consists solely of two or more
Non-Employee Directors who are also Outside Directors.  Nothing herein shall
create an inference that an Award is not validly granted under the Plan in the
event Awards are granted under the Plan by a compensation committee of the Board
that does not at all times consist solely of two or more Non-Employee Directors
who are also Outside Directors.
 
4.             Shares Subject to the Plan.


4.1           Subject to adjustment in accordance with Section 11, a total of
11,000,000 shares of Common Stock shall be available for the grant of Awards
under the Plan.  Any shares of Common Stock granted in connection with Options
and Stock Appreciation Rights shall be counted against this limit as one share
for every one Option or Stock Appreciation Right awarded.  Any shares of Common
Stock granted in connection with Awards other than Options and Stock
Appreciation Rights shall be counted against this limit as two (2) shares of
Common Stock for every one (1) share of Common Stock granted in connection with
such Award.  During the terms of the Awards, the Company shall keep available at
all times the number of shares of Common Stock required to satisfy such Awards.
 
8

--------------------------------------------------------------------------------

4.2           Subject to adjustment in accordance with Section 11, no
Participant shall be granted, during a calendar year, Options to purchase Common
Stock and Stock Appreciation Rights with respect to more than 1,000,000 shares
of Common Stock in the aggregate or any other Awards with respect to more than
500,000 shares of Common Stock in the aggregate.  If an Award is to be settled
in cash, the number of shares of Common Stock on which the Award is based shall
not count toward the individual share limit set forth in this Section 4.


4.3           Any shares of Common Stock subject to an Award that is cancelled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance under the Plan.  Any shares of
Common Stock that again become available for future grants pursuant to this
Section shall be added back as one share if such shares were subject to Options
or Stock Appreciation Rights and as two (2) shares if such shares were subject
to other Awards.  Notwithstanding anything to the contrary contained herein: 
shares subject to an Award under the Plan shall not again be made available for
issuance or delivery under the Plan if such shares are (a) shares tendered in
payment of an Option, (b) shares delivered or withheld by the Company to satisfy
any tax withholding obligation, or (c) shares covered by a stock-settled Stock
Appreciation Right or other Awards that were not issued upon the settlement of
the Award.
 
5.             Eligibility.


5.1           Eligibility for Specific Awards.  Incentive Stock Options may be
granted only to Employees.  Awards other than Incentive Stock Options may be
granted to Employees, Consultants and Directors.  Awards may be granted to
individuals whom the Committee determines are reasonably expected to become
Employees, Consultants and Directors; provided that such grant and the Grant
Date shall become effective only the individual becoming an Employee, Consultant
or Director.


5.2           Ten Percent Shareholders.  A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the Option Exercise Price is at least
110% of the Fair Market Value of the Common Stock at the Grant Date and the
Option is not exercisable after the expiration of five years from the Grant
Date.
 
6.             Option Provisions.  Each Option granted under the Plan shall be
evidenced by an Award Agreement.  Each Option so granted shall be subject to the
conditions set forth in this Section 6, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.  All Options shall be separately designated Incentive Stock Options
or Non-qualified Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each type of Option.  Notwithstanding the
foregoing, the Company shall have no liability to any Participant or any other
person if an Option designated as an Incentive Stock Option fails to qualify as
such at any time or if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the requirements of Section 409A of the
Code.  The provisions of separate Options need not be identical, but each Option
shall include (through incorporation of provisions hereof by reference in the
Option or otherwise) the substance of each of the following provisions:
 
9

--------------------------------------------------------------------------------

6.1           Term.  An Option shall expire, and thereafter no longer be
exercisable, on such date as the Board or Committee may designate; provided,
however, no Option shall be exercisable after the expiration of 10 years from
the Grant Date, and no Incentive Stock Option granted to a Ten Percent
Shareholder shall be exercisable after the expiration of 5 years from the Grant
Date.The expiration date of each Option shall be stated in the Award Agreement
pertaining to the Option.


6.2           Exercise Price of An Incentive Stock Option.  Subject to the
provisions of Section 5.2 pertaining to Incentive Stock Options granted to Ten
Percent Shareholders, the Option Exercise Price of each Incentive Stock Option
shall be not less than 100% of the Fair Market Value of the Common Stock subject
to the Option on the Grant Date.  Notwithstanding the foregoing, an Incentive
Stock Option may be granted with an Option Exercise Price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.


6.3           Exercise Price of a Non-qualified Stock Option.  The Option
Exercise Price of each Non-qualified Stock Option shall be not less than 100% of
the Fair Market Value of the Common Stock subject to the Option on the Grant
Date.  Notwithstanding the foregoing, a Non‑qualified Stock Option may be
granted with an Option Exercise Price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 409A of the
Code.


6.4           Consideration.  The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) to the extent approved by the Board or
Committee, the Option Exercise Price may be paid:  (i) by delivery to the
Company of other Common Stock, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the Option Exercise Price (or
portion thereof) due for the number of shares being acquired (a “Stock for Stock
Exchange”); (ii) a “cashless” exercise program established with a broker
pursuant to which the broker exercises or arranges for the coordination of the
exercise of the Option with the sale of some or all of the underlying Common
Stock; (iii) any combination of the foregoing methods; or (iv) in any other form
of consideration that is legal consideration for the issuance of Common Stock
and that may be acceptable to the Board or Committee.  Unless otherwise
specifically provided in the Option, the exercise price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
months (or such longer or shorter period of time required to avoid a charge to
earnings for financial accounting purposes).  Notwithstanding the foregoing,
during any period for which the Common Stock is publicly traded (i.e., the
Common Stock is listed on any national securities exchange or an interdealer
quotation system, or is traded in an over-the-counter market that reports
closing prices) an exercise by a Director or Officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, directly or indirectly, in violation of Section 402(a)
of the Sarbanes- Oxley Act of 2002 shall be prohibited with respect to any Award
under this Plan.
 
10

--------------------------------------------------------------------------------

6.5           Transferability of An Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.


6.6           Transferability of a Non-qualified Stock Option.  A Non-qualified
Stock Option may, in the sole discretion of the Board or Committee, be
transferable to a Permitted Transferee, upon approval by the Board or Committee,
to the extent provided in the Award Agreement or by subsequent consent granted
by the Board or Committee.  If the Non-qualified Stock Option does not provide
for transferability or consent to transfer to a Permitted Transferee is not
granted by the Board or Committee, then the Non-qualified Stock Option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder.


6.7           Vesting of Options.  Each Option may, but need not, vest and
therefore become exercisable in periodic installments as determined by the Board
or Committee or based upon the attainment of a Performance Goal or the
occurrence of a specified event.  The vesting provisions of individual Options
may vary.  No Option may be exercised for a fraction of a share of Common Stock.


6.8           Termination of Continuous Service.  Unless otherwise provided in
an Award Agreement or in an employment agreement the terms of which have been
approved by the Board or Committee, in the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three months
following the termination of the Optionholder’s Continuous Service or (b) the
expiration of the term of the Option as set forth in the Award Agreement.  If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Award Agreement, the Option shall terminate.


6.9           Extension of Termination Date.  An Optionholder’s Award Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service for any reason would be prohibited at any
time because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or any other state or federal
securities law or the rules of any securities exchange or interdealer quotation
system, then the Option shall terminate on the earlier of (a) the expiration of
the term of the Option in accordance with Section 6.1 or (b) the expiration of a
period after termination of the Participant’s Continuous Service that is three
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.
 
11

--------------------------------------------------------------------------------

6.10         Disability of Optionholder.  Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Award
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.


6.11         Death of Optionholder.  Unless otherwise provided in an Award
Agreement, in the event an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s death, then the Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death) by the Optionholder’s estate, executor, or personal representative, by a
person who acquired the right to exercise the Option by bequest, but only within
the period ending on the earlier of (a) the date 12 months following the date of
death or (b) the expiration of the term of such Option as set forth in the Award
Agreement.  If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Award Agreement, the Option shall
terminate.


6.12         Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company)
exceeds $100,000, the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.
 
7.             Provisions of Awards Other Than Options.


7.1           Stock Appreciation Rights.


(a)        General


Each Stock Appreciation Right granted under the Plan shall be evidenced by an
Award Agreement.  Each Stock Appreciation Right so granted shall be subject to
the conditions set forth in this Section 7.1, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.  Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).


(b)        Grant Requirements


Any Related Right that relates to a Non-qualified Stock Option may be granted at
the same time the Option is granted or at any time thereafter but before the
exercise or expiration of the Option.  Any Related Right that relates to an
Incentive Stock Option must be granted at the same time the Incentive Stock
Option is granted.
 
12

--------------------------------------------------------------------------------

(c)        Term of Stock Appreciation Rights


The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Board or Committee; provided, however, no Stock Appreciation
Right shall be exercisable later than the tenth anniversary of the Grant Date.


(d)        Vesting of Stock Appreciation Rights


Each Stock Appreciation Right may, but need not, vest and therefore become
exercisable in periodic installments as determined by the Board or Committee or
based upon the attainment of a Performance Goal or the occurrence of a specified
event.  The vesting provisions of individual Stock Appreciation Rights may
vary.  No Stock Appreciation Right may be exercised for a fraction of a share of
Common Stock.


(e)        Exercise and Payment


Upon exercise of a Stock Appreciation Right, the holder shall be entitled to
receive from the Company an amount equal to the number of shares of Common Stock
subject to the Stock Appreciation Right that is being exercised multiplied by
the excess of (i) the Fair Market Value of a share of Common Stock on the date
the Award is exercised, over (ii) the exercise price specified in the Stock
Appreciation Right or related Option.  Payment with respect to the exercise of a
Stock Appreciation Right shall be made on the date of exercise.  Payment shall
be made in the form of shares of Common Stock (with or without restrictions as
to substantial risk of forfeiture and transferability, as determined by the
Board Committee in its sole discretion), cash or a combination thereof, as
determined by the Board or Committee.


(f)         Exercise Price


The exercise price of a Free Standing Stock Appreciation Right shall be
determined by the Board or Committee, but shall not be less than 100% of the
Fair Market Value of one share of Common Stock on the Grant Date of the Stock
Appreciation Right.  A Related Right granted simultaneously with or subsequent
to the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof.  No Stock Appreciation Rights may be granted in tandem with an Option
unless the Board or Committee determines that the requirements of Section 7.1(b)
are satisfied.


(g)        Reduction in the Underlying Option Shares


Upon any exercise of a Related Right, the number of shares of Common Stock for
which any related Option shall be exercisable shall be reduced by the number of
shares for which the Stock Appreciation Right has been exercised.  The number of
shares of Common Stock for which a Related Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option has been exercised.


13

--------------------------------------------------------------------------------

7.2           Stock Awards.


(a)        General


A Stock Award is an Award of actual shares of Common Stock (“Restricted Stock”)
or hypothetical Common Stock units (“Restricted Stock Units”) having a value
equal to the Fair Market Value of an identical number of shares of Common
Stock.  A Stock Award may but need not, provide that such Stock Award may not be
sold, assigned, transferred or otherwise disposed of, or pledged or hypothecated
as collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period as the Board or Committee shall determine
(the “Restricted Period”).  Each Stock Award granted under the Plan shall be
evidenced by an Award Agreement.  Each Stock Award so granted shall be subject
to the conditions set forth in this Section 7.2, and to such other conditions
not inconsistent with the Plan as may be reflected in the applicable Award
Agreement.


(b)        Restricted Stock and Restricted Stock Units



(i) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the applicable payment terms, if any, for the Restricted Stock, and restrictions
and other terms and conditions applicable to such Restricted Stock.




(ii) Restricted Stock may be issued to a Participant without payment or without
the delivery of a promissory note or installment payment agreement only for
services actually performed by the Participant prior to the issuance of the
Restricted Stock.




(iii) In the case of Restricted Stock sold to a Participant on an installment
payment basis, the Company may require, as a condition of the grant, that the
Participant execute and deliver to the Company a promissory note or installment
payment agreement and a stock pledge or security agreement, and a blank stock
power with respect to the Restricted Stock, in such form and containing such
terms as the Board or Committee may require.  No Restricted Stock shall be sold
to an Officer or Director on installment payment terms that would constitute an
extension of credit in violation of in violation of Section 402(a) of the
Sarbanes-Oxley Act of 2002.




(iv) If the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement.

 
14

--------------------------------------------------------------------------------

(v) If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, a promissory note or installment payment
agreement, stock pledge or security agreement, escrow agreement, and stock
power, the Award shall be null and void.  Subject to the restrictions set forth
in the Award, the Participant generally shall have the rights and privileges of
a shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Board or Committee.  The cash dividends or stock
dividends so withheld and attributable to any particular share of Restricted
Stock (and earnings thereon, if applicable) shall be distributed to the
Participant in cash or, at the discretion of the Board or Committee, in shares
of Common Stock having a Fair Market Value equal to the amount of such
dividends, if applicable, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends.




(vi) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement.  No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award.  A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.  At the discretion of the Committee, each Restricted Stock Unit
(representing one share of Common Stock) may be credited with cash and stock
dividends paid by the Company in respect of one share of Common Stock (“Dividend
Equivalents”).  Dividend Equivalents shall be withheld by the Company for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Board or Committee.  Dividend Equivalents credited to a Participant’s
account and attributable to any particular Restricted Stock Unit (and earnings
thereon, if applicable) shall be distributed in cash or, at the discretion of
the Board or Committee, in shares of Common Stock having a Fair Market Value
equal to the amount of such Dividend Equivalents and earnings, if applicable, to
the Participant upon settlement of such Restricted Stock Unit and, if such
Restricted Stock Unit is forfeited, the Participant shall have no right to such
Dividend Equivalents.

 
15

--------------------------------------------------------------------------------

(c)        Restrictions



(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:  (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.




(ii) Restricted Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, and satisfaction of
any applicable Performance Goals during such period, to the extent provided in
the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.




(iii) The Board or Committee shall have the authority to remove any or all of
the restrictions on the Restricted Stock and Restricted Stock Units whenever it
may determine that, by reason of changes in Applicable Laws or other changes in
circumstances arising after the date the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.



(d)        Restricted Period


With respect to Stock Awards, the Restricted Period shall commence on the Grant
Date and end at the time or times set forth on a schedule established by the
Board or Committee in the applicable Award Agreement.  The Board or Committee
may, but shall not be required to, provide for an acceleration of the expiration
of a Restricted Period upon the occurrence of a specified event.
 
16

--------------------------------------------------------------------------------

(e)        Delivery of Restricted Stock and Settlement of Restricted Stock Units


Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement.  If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (provided,
that no fractional shares shall be issued) and any cash dividends or stock
dividends credited to the Participant’s account with respect to such Restricted
Stock and the interest thereon, if any.  Upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding Restricted Stock Unit (“Vested Unit”);
provided, however, that, if explicitly provided in the applicable Award
Agreement, the Company may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units.  If a cash payment is made in lieu of delivering shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to each Vested Unit.


(f)         Stock Restrictions


Each certificate representing Restricted Stock awarded under the Plan shall, in
addition to any other legends as may be required by law or by the Board or
Committee, bear a legend to the following effect:


THESE SHARES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN
AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY
 
8.            Securities Law Compliance.  All Awards, including all Options,
Stock Appreciation Rights, and Stock Awards granted under the Plan shall be
subject to the requirement that, if at any time the Board or the Committee shall
determine, in its discretion, that the listing upon any securities exchange, or
the registration under the Securities Act, or registration or qualification
under any state law is required for the grant, exercise, issue, or sale of any
Options, Stock Appreciation Rights, Common Stock, or Restricted Stock Units
under the Plan, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection therewith, such
Option, Stock Appreciation Rights, or Stock Award may not be exercised in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board or the Committee.Furthermore, if the Board or the Committee determines
that any amendment to any Award (including, but not limited to, an increase in
the exercise price of any Option or Stock Award) is necessary or desirable in
connection with the registration or qualification of any of its shares under any
state securities or “blue sky” law, then the Board or the Committee shall have
the unilateral right to make such changes without the consent of the Participant
to whom the Award was granted.


(a)         Each Award Agreement shall provide that no shares of Common Stock
shall be purchased or sold thereunder unless and until (i) any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel and (i) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require.
 
17

--------------------------------------------------------------------------------

(b)        Except as may otherwise be required by the Securities Act, the
Company shall not be required to register under the Securities Act the Plan, any
Award or any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or any Common Stock issued or issuable pursuant to any such Award,
and the Company shall have no liability for any delay in issuing or failure to
issue or sell any Option, Stock Appreciation Right, Common Stock, or Restricted
Stock Unit prior to the date on which a registration statement under the
Securities Act becomes effective with respect to the offer, sale, and issuance
of such Award, Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or Common Stock.
 
9.            Use of Proceeds from Stock.  Proceeds from the sale of Common
Stock pursuant to Awards, or upon exercise thereof, shall constitute general
funds of the Company.
 
10.           Miscellaneous.


10.1         Acceleration of Exercisability and Vesting.  The Board or Committee
shall have the power to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Award stating
the time at which it may first be exercised or the time during which it will
vest.


10.2         Shareholder Rights.  Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in
Section 11 hereof.


10.3         No Employment or Other Service Rights.  Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company in the capacity in effect
at the time the Award was granted or shall affect the right of the Company to
terminate (a) the employment of an Employee with or without notice and with or
without Cause, except as may otherwise be provided in a written employment
agreement between the Company and the Participant, or (b) the service of a
Director pursuant to the By-laws of BAC or an Subsidiary, and any applicable
provisions of the corporate law of the state in which BAC or the Subsidiary is
incorporated, as the case may be.


10.4         Withholding Obligations.  To the extent provided by the terms of an
Award Agreement or as may be approved by the Board or Committee, a Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means:  (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock.
 
18

--------------------------------------------------------------------------------

11.           Adjustments Upon Changes in Stock.  In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, including the exercise price of
Options and Stock Appreciation Rights and the number of shares of Common Stock
subject to such Options, Stock Appreciation Rights, or Stock Awards, the maximum
number of shares of Common Stock subject to all Awards stated in Section 4, and
the maximum number of shares of Common Stock with respect to which any one
person may be granted Awards during any period stated in Section 4 will be
equitably adjusted or substituted, as to the number, price or kind of a share of
Common Stock or other consideration subject to such Awards to the extent
necessary to preserve the economic intent of such Award.  In the case of
adjustments made pursuant to this Section 11, unless the Board or Committee
specifically determines that such adjustment is in the best interests of the
Company, Board or the Committee shall, in the case of Incentive Stock Options,
ensure that any adjustments under this Section 11 will not constitute a
modification, extension or renewal of the Incentive Stock Options within the
meaning of Section 424(h)(3) of the Code and in the case of Non-qualified Stock
Options, ensure that any adjustments under this Section 11 will not constitute a
modification of such Non-qualified Stock Options within the meaning of Section
409A of the Code.  Any adjustments made under this Section 11 shall be made in a
manner which does not adversely affect the exemption provided pursuant to Rule
16b‑3 under the Exchange Act.  Further, with respect to Awards intended to
qualify as “performance‑based compensation” under Section 162(m) of the Code,
any adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code.  The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.
 
12.           Effect of Change in Control.


12.1         In the discretion of the Board and the Committee, any Award
Agreement may provide, or the Board or the Committee may provide by amendment of
any Award Agreement or otherwise, notwithstanding any provision of the Plan to
the contrary, that in the event of a Change in Control, Options and/or Stock
Appreciation Rights shall become immediately exercisable with respect to all or
a specified portion of the shares subject to such Options or Stock Appreciation
Rights, and/or the Restricted Period shall expire immediately with respect to
all or a specified portion of the shares of Restricted Stock or Restricted Stock
Units.


12.2         In addition, in the event of a Change in Control, the Committee may
in its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event.  In the case of any Option or Stock Appreciation
Right with an exercise price (or SAR Exercise Price in the case of a Stock
Appreciation Right) that equals or exceeds the price paid for a share of Common
Stock in connection with the Change in Control, the Committee may cancel the
Option or Stock Appreciation Right without the payment of consideration
therefor.
 
19

--------------------------------------------------------------------------------

12.3         The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of the Company and its Subsidiaries, taken as a whole.
 
13.           Amendment of the Plan and Awards.


13.1         Amendment of Plan.  The Board at any time, and from time to time,
may amend or terminate the Plan.  However, except as provided in Section 11
relating to adjustments upon changes in Common Stock, and Section 13.3 and
Section 14.14, no amendment shall be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary to
satisfy any Applicable Laws.  At the time of such amendment, the Board shall
determine, upon advice from counsel, whether such amendment will be contingent
on shareholder approval.


13.2         Shareholder Approval.  The Board may, in its sole discretion,
submit any amendment to the Plan or any Award for shareholder approval,
including, but not limited submissions for shareholder approval intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.  If any Award is granted under the Plan prior to the date that the
Plan has been approved by the shareholders of BAC, such Award shall be
contingent upon the approval of the Plan by the shareholders of BAC.  Further,
the Board or Committee may make the payment of any Award contingent upon
shareholder approval, for the purposes of compliance with Section 162(m) of the
Code or otherwise.


13.3         No Impairment of Rights.  Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Company requests the consent of the Participant and the Participant
consents in writing, or (b) the Award was granted subject to the terms of the
amendment.
 
14.           General Provisions.


14.1         Forfeiture Events.  The Committee may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award.  Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Subsidiaries.
 
20

--------------------------------------------------------------------------------

14.2         Clawback.  Notwithstanding any other provisions in this Plan, any
Award which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).


14.3         Other Compensation Arrangements.  Nothing contained in this Plan
shall prevent the Board or Committee from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.


14.4         Sub-plans.  The Committee may from time to time establish sub-plans
under the Plan for purposes of satisfying blue sky, securities, tax or other
laws of various jurisdictions in which the Company intends to grant Awards.  Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable.  All sub-plans shall be deemed
a part of the Plan, but each sub-plan shall apply only to the Participants in
the jurisdiction for which the sub-plan was designed.


14.5         Deferral of Awards.  The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Participant to payment or receipt of shares of Common Stock or other
consideration under an Award.  The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Committee deems advisable for the administration of any such
deferral program.


14.6         Unfunded Plan.  The Plan shall be unfunded.  Neither the Company,
the Board nor the Committee shall be required to establish any special or
separate fund or to segregate any assets to assure the performance of its
obligations under the Plan.


14.7         Recapitalizations.  Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.


14.8         Delivery.  Subject to Section 8 and Section 7.2(c), upon exercise
of an Option or Stock Appreciation Right or Restricted Stock Unit granted under
this Plan, the Company shall issue Common Stock or pay any amounts due within a
reasonable period of time thereafter.  A period of 30 days shall be considered a
reasonable period of time.


14.9         No Fractional Shares.  No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan.  The Board or Committee shall
determine whether cash, additional Awards or other securities or property shall
be issued or paid in lieu of fractional shares of Common Stock or whether any
fractional shares should be rounded down, forfeited, or otherwise eliminated.
 
21

--------------------------------------------------------------------------------

14.10       Other Provisions.  The Award Agreements authorized under the Plan
may contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.


14.11       Section 409A.  The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith.  Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise. 
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier). 
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.


14.12       Disqualifying Dispositions.  Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Grant Date of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option shall be required to immediately advise the
Company in writing as to the occurrence of the sale and the price realized upon
the sale of such shares of Common Stock.


14.13       Section 16.  It is the intent of the Company that the Plan satisfy,
and be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 as promulgated under Section 16 of the Exchange Act so that
Participants will be entitled to the benefit of Rule 16b-3, or any other rule
promulgated under Section 16 of the Exchange Act, and will not be subject to
short-swing liability under Section 16 of the Exchange Act.  Accordingly, if the
operation of any provision of the Plan would conflict with the intent expressed
in this Section 14.13, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.


14.14       Section 162(m).  To the extent the Committee issues any Award that
is intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such Award.
 
22

--------------------------------------------------------------------------------

14.15       Expenses.  The costs of administering the Plan shall be paid by the
Company.
 
14.16       Severability.  If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.


14.17       Plan Headings.  The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.


14.18       Non-Uniform Treatment.  The determinations of the Board or Committee
under the Plan need not be uniform and may be made selectively among persons who
are eligible to receive, or actually receive, Awards.  Without limiting the
generality of the foregoing, the Board and Committee shall be entitled to make
non-uniform and selective determinations, amendments and adjustments, and to
enter into non-uniform and selective Award Agreements.
 
15.           Effective Date of Plan.  The Plan shall become effective as of the
Effective Date, but no Award shall be exercised (or, in the case of a stock
Award, shall be granted) unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.
 
16.           Termination or Suspension of the Plan.  The Plan shall terminate
automatically on March 9, 2023 which is ten years from the date the Plan was
approved by the Company’s Board of Directors.  No Award shall be granted
pursuant to the Plan after such date, but Awards theretofore granted may extend
beyond that date.
 
17.          Effect of Dissolution, Merger or Other Reorganization.  Upon the
dissolution or liquidation of BAC, or upon a reorganization, merger or
consolidation of BAC as a result of which the outstanding Common Stock or other
securities of the class then subject to Awards are changed into or exchanged for
cash or property or securities not of BAC’s issue, or upon a sale of
substantially all the property of BAC to, or the acquisition of more than eighty
percent (80%) of the Voting Securities of BAC then outstanding by, another
corporation or person, this Plan shall terminate, and all unexercised Awards
theretofore granted hereunder shall terminate, unless provision can be made in
writing in connection with such transaction for the continuance of the Plan
and/or for the assumption of Awards theretofore granted, or the substitution for
Awards options or other rights covering the shares of a successor corporation,
or a parent or a subsidiary thereof, with appropriate adjustments as to the
number and kind of shares and prices, in which event the Plan and Awards
theretofore granted shall continue in the manner and under the terms so
provided, subject to such adjustments.  The grant of an Award pursuant to the
Plan shall not affect in any way the right or power of BAC or any Subsidiary or
parent corporation to make adjustments, reclassifications, reorganizations or
changes or its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
 
18.           Choice of Law.  The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.
 
As adopted by the Board of Directors of BioTime Acquisition Corporation on March
10, 2013, and amended on June 9, 2016.
 
 
23

--------------------------------------------------------------------------------